UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2013 REPUBLIC BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 0-24649 61-0862051 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 601 West Market Street, Louisville, Kentucky (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (502) 584-3600 NOT APPLICABLE (Former Name or former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders. Republic Bancorp, Inc. held its Annual Meeting of Shareholders on Thursday, April 25, 2013 (“Annual Meeting”). The following matters were voted upon: The election of Directors; The ratification of Crowe Horwath LLP as the independent registered public accountants for the year ending December 31, 2013; and Say on Pay - An advisory vote on the approval of named executive officer compensation. The final number of votes cast with respect to each matter is set out below: The election of Directors: Nominee Votes For Votes Withheld Broker Non Votes Steven E. Trager A. Scott Trager R. Wayne Stratton Michael T. Rust Sandra Metts Snowden Susan Stout Tamme Craig A. Greenberg The ratification of Crowe Horwath LLP as the independent registered public accountants for the year ending December 31, 2013: For Against Abstain Broker Non Vote - Say on Pay – An advisory vote on the approval of named executive officer compensation: For Against Abstain Broker Non Vote 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Republic Bancorp, Inc. (Registrant) Date: April 26, 2013 By: /s/Kevin Sipes Kevin Sipes Executive Vice President, Chief Financial Officer & Chief Accounting Officer 3
